CAPITAL PRODUCT PARTNERS L.P. ANNOUNCES CASH DISTRIBUTION ATHENS, GREECE – 1/20/16 Capital Product Partners L.P. (NASDAQ: CPLP) today announced that its board of directors has declared a cash distribution of $0.2385 per common unit for the fourth quarter of 2015 ended December 31, 2015. The fourth quarter common unit cash distribution will be paid on February 12, 2016, to unit holders of record on February 5, 2016. About Capital Product Partners L.P. Capital Product Partners L.P. (NASDAQ: CPLP), a Marshall Islands master limited partnership, is an international owner of modern tanker, container and drybulk vessels. The Partnership currently owns 34 vessels, including twenty modern MR (Medium Range) product tankers, four Suezmax crude oil tankers, nine Post Panamax container vessels and one Capesize bulk carrier. All of its vessels are under period charters to BP Shipping Limited, Cargill International S.A., CMA-CGM S.A., Cosco Bulk Carrier Co. Ltd., CSSA S.A. (Total S.A.), Hyundai Merchant Marine Co. Ltd., Overseas Shipholding Group Inc., Petróleo Brasileiro S.A. ('Petrobras'), Repsol Trading S.A. ('Repsol'), Shell International Trading & Shipping Company Ltd., Stena Bulk A.B., and Capital Maritime. For more information about the Partnership, please visit our website: www.capitalpplp.com. Forward-Looking Statements The statements in this press release that are not historical facts may be forward-looking statements (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended). These forward-looking statements involve risks and uncertainties that could cause the stated or forecasted results to be materially different from those anticipated. Unless required by law, we expressly disclaim any obligation to update or revise any of these forward-looking statements, whether because of future events, new information, a change in our views or expectations, to conform them to actual results or otherwise. We assume no responsibility for the accuracy and completeness of the forward-looking statements. We make no prediction or statement about the performance of our common units. CPLP-F Contact Details: Capital GP L.L.C. Jerry Kalogiratos CEO and CFO Tel. +30 (210) 4584 950 E-mail: j.kalogiratos@capitalpplp.com Investor Relations / Media Nicolas Bornozis Capital Link, Inc. (New York) Tel. +1-212-661-7566 E-mail: cplp@capitallink.com Source: Capital Product Partners L.P.
